UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1100



MYRA HAMILTON,

                                              Plaintiff - Appellant,

          versus


THE VILLAGE OF CROSS KEYS, INCORPORATED; THE
ROUSE COMPANY; WALTER HOLLAWAY; MEL HANNAH;
SAHLIM MUSTAFA,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-00-
3143-MJG)


Submitted:   May 20, 2002                  Decided:   June 11, 2002


Before TRAXLER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Myra Hamilton, Appellant Pro Se. Richard J. Hafets, PIPER, MARBURY,
RUDNICK & WOLFE, L.L.P., Baltimore, Maryland; Elisha A. King,
PIPER, MARBURY, RUDNICK & WOLFE, L.L.P., Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Myra Hamilton appeals the district court’s order dismissing

this Title VII action. We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.     See Hamilton v.

Village of Cross Keys, Inc., No. CA-00-3143-MJG (D. Md. Dec. 19,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2